Citation Nr: 1713551	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  16-40 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a permanent total disability evaluation for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1993 to April 1995 and from February 2007 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   The Veteran presented sworn testimony at a hearing before the undersigned in February 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected PTSD constitutes a disease of long standing which is totally incapacitating, and the evidence of record shows that the probability of permanent improvement under treatment is remote.


CONCLUSION OF LAW

The criteria for entitlement to a permanent total disability evaluation for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §3.340(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks a permanent total evaluation for her service-connected PTSD that is currently rated as 100 percent disabling.  She contends that her PTSD symptoms have persisted despite years of treatment, will not improve over time and are reasonably certain to continue throughout her life.

A permanent total disability exists where "impairment is reasonably certain to continue throughout the life of the disabled person."  38 C.F.R. § 3.340 (b).  Diseases and injuries of long standing which are actually totally incapacitating will be regarded as permanently and totally disabling when the probability of permanent improvement under treatment is remote.  38 C.F.R. §§ 3.340 (b), 4.15 (2016).  The age of the disabled person may be considered in determining permanence. 

The Board finds that, despite the Veteran's relative youth, her PTSD is a disease of long standing which is totally incapacitating and the probability of permanent improvement under treatment is remote.  The November 2013 VA examiner noted that the Veteran exhibited severe symptoms of PTSD with related major depressive disorder and generalized anxiety disorder including: depressed mood; anxiety; panic attacks weekly or less often; chronic sleep impairment; mild memory loss; impairment of short and long-term memory; memory loss for names of close relatives, own occupation or own name; difficulty understanding complex commands; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including at work or in a work-like setting; an inability to establish and maintain effective relationships; obsessional rituals which interfere with routine activities; impaired impulse control, such as unprovoked irritability with periods of violence; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; and disorientation to time or place.  The examiner noted that the Veteran's PTSD symptoms resulted in significant impairment of functioning, resulting in her resignation from her last job as a driver due in part to experiencing fear, anxiety and hypervigilance due to the characteristics of some of the customers she was required to transport.  

Although the Veteran has been in treatment since the November 2013 VA examination, it does not appear from her records that she has experienced any improvement in her occupational or social functioning.  She has not returned to employment.  She sought in-patient, residential treatment for her PTSD symptoms; however, she was unable to attend such intensive treatment due to child care issues.  In a June 2016 statement, her treating Vet Center counselor confirmed that the Veteran still continues to suffer from significant and severe symptoms and major impairments in functioning due to PTSD and related major depressive disorder.  The treating counselor stated that when the Veteran becomes triggered in situations which resemble or symbolize the trauma she endured, she experiences dissociative episodes, which causes her to become isolative and avoid situations which cause heightened anxiety.  The treating counselor noted the Veteran continued to experience an inability to trust others, difficulty concentrating, problems sleeping, decreased frustration tolerance, increased irritability and angry outbursts, exaggerated startle response and extreme hypervigilance outside of the home.  The treating counselor further observed that "despite extensive mental health treatment" from various providers over the years, the Veteran continues to suffer "major impairments in functioning" most areas, including family social and occupational functioning, and that she is "no longer able to cope with normal pressures of the work environment, including concentrating on tasks, dealing with interpersonal relationships within the workplace, mood regulation and maintaining a regular work schedule."  In light of this evidence, the Board finds that the probability of permanent improvement in the Veteran's PTSD disability under treatment is remote.  Thus, the criteria for a determination of permanent total disability under 38 C.F.R. § 3.340(b) have been met.
  

ORDER

A permanent total disability evaluation for service-connected PTSD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


